DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Response to Amendment
By way of the amendment filed 4/8/2021: claims 1 and 2 are amended, claims 3, 4, 9, and 10 are originals, claims 5-8, 13, and 14 were previously presented, and claims 11 and 12 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, 13, and 14 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The amendment to claims 1 and 2 claiming “the method comprising in order”, and the amendment to claims 1 and 2 saying “directly on an underlying member” are seen as new matter.
The disclosure has no support for saying that the claimed method steps must be done in order.  The Applicant points to Figure 1 as support.  Figure 1 is a bare bones flow diagram that says Start – Application – Curing – End.  This does not say you cannot have intervening process steps.  Additionally this would actually exclude the additional amendments the Applicant has made to claims 1 and 2 since the other amendments add a second layer, the flow diagram in Figure 1 allows for only one layer.  Thus there is no support to say “the method comprising in order”.
The disclosure has no support for saying the application is “directly on an underlying member”.  The word “directly” or synonyms thereof do not appear anywhere in the disclosure in relation to the application.  Applicant nebulously says support can be found throughout the specification, claims, and drawings as originally filed.  The Applicant is requested to specifically point to their disclosure as to where the support for “directly” exists.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose applying directly as discussed in the above new matter rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (U.S. PGPub 2016/0333153; herein Hirata, already of record), in view of Chan et al (U.S. PGPub 2015/0258770; herein Chan.  Regarding claim 1, Hirata teaches:
A method for producing a three-dimensional object by stacking cured layers of a photocurable color ink composition containing a coloring material (Figures 1A-2D and paragraph 0194-0196), the method comprising in order:
Applying the photocurable color ink composition directly onto an underlying member (binding solution 2 is applied to layer 1 which is on support 9, paragraph 0194 
Curing the photocurable color ink composition with light to form a first cured layer (Figure 1C and paragraphs 0072-0074),
Applying the photocurable color ink composition directly onto the first cured layer (Figure 2A-2C and paragraph 0075, the second layer of powder is porous thus the ink would reach the previous cured layer, thus be applied directly thereto); and
Curing the photocurable color ink composition with light to form a second cured layer directly on the first cured layer (paragraph 0075-0076)
Wherein the content of the coloring material in the photocurable color ink composition is in the range of 0.25% by mass to 2.1% by mass (paragraph 0200, 1 to 20 mass %)
Hirata is silent to the addition of a polymerization inhibitor.
In the same field of endeavor Chan teaches adding a polymerization inhibitor to colored curable ink composition for 3D printing (paragraph 0089)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the polymerization inhibitor of Chan, since it provides thermal stability to the composition.
Regarding the phrase “the method comprising in order”.  Hirata teaches the claimed order.  That phrasing does not exclude intermediate steps.  For example:  if the four claimed process steps are labeled A, C, E, and G.  Thus four steps are 
Regarding claim 2:
See remarks regarding claim 1.  Additionally, Hirata teaches that one can use two binding solutions, one colored and one clear, paragraph 0209.
Regarding claims 3 and 4:
Wherein the cured layers each have a thickness in the range of 4 microns to 15 microns
Hirata teaches a layer thickness of 10 to 100 microns in paragraph 0063.
It is noted that Hirata teaches an overlapping range, nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that since Hirata teaches an overlapping range a prima facie case of obviousness exists, MPEP 2144.05 I.
Regarding claims 5-8:
Hirata teaches making layers that are 10 to 100 microns thick (paragraph 63), therefore it would be obvious that the process of Hirata can produce films that are 10 and 100 microns thick, or stacked to the needed height since Hirata is directed to 3D printing via layers.  Additionally, since Hirata and Chan make obvious the methods of claims 1 and 2, and since no additional materials or steps have been claimed, then it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the 10 and 100 micron thickness made by the combination of Hirata and Chan would have the claimed optical densities.



Regarding claims 13 and 14:
Hirata teaches a higher range than claimed.  However, Chan teaches in paragraph 0065 the use of 0.01 to 5 wt% colorant in 3D printable materials.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the composition of Chan, since it allows for one to achieve the desired color or optical properties of the final product (Chan: paragraphs 0065-0069)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata and Chan, and in further view of Hakkaku et al (U.S. PGPub 2017/0313048; herein Hakkaku, already of record), Russell et al (U.S. PGPub 2002/0079601; herein Russell, already of record), or Utsunomiya (U.S. PGPub 2017/0028649; already of record).  Regarding claims 9 and 10, Hirata teaches:
Wherein the applying includes: 
Obtaining a formative data set for each cured layer of the three-dimensional object (this is seen as the layer layout outline/shape being printed, which is implied by the method of Hirata in Figures 1A-2C, otherwise the layer 1 and desired object in 2D would not print as desired)
Generating ink ejection data for each cured layer by using the corresponding formative data set, the ink ejection data being used for ejecting the photocurable color ink composition for the corresponding cured layer (where the binding solution 2 is printed in Figures 1A-2C); and ejecting the photocurable color ink composition layer by layer (Figures 1A-2C the deposition of the binding solution 2)

However even though Hirata teaches the use of color, Hirata is silent to:
Wherein the ink ejection data are generated by dithering for a halftoning operation of the formative data set, and wherein when the halftoning operation is executed for each of the cured layers to be stacked, a dither mask is applied in different manners to the same position of the cured layers to which the photocurable color ink composition is deposited
Additionally, Chan teaches the use of dithering, but only in terms of columns in the Z direction, not per layer.
Nevertheless, in the same field of endeavor: 
Hakkaku teaches using a dithering mask process on each layer to determine the coloration (paragraph 0112)
Russell teaches using halftoning and dithering on each layer (paragraphs 0098-0100)
Utsunomiya teaches using a dithering mask which compare threshold values to known values (e.g. Abstract and paragraphs 0008 0032, as well as Figures 13-16C)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the dithering mask process as shown by Hakkaku, Russell, or Utsunomiya with the process of Hirata and Chan, since it helps prevent Moiré patterns from being generated (Hakkaku, paragraph 0112), since it helps to determine proper placement of droplets for proper design and shading (Russell, paragraphs 0099 and 0100), and since it can determine interior parameters irrespective of exterior changes (Utsunomiya, paragraph 0032)
Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.
The Applicant argues that Hirata does not teach “the method comprising in order”.  The Examiner disagrees.  That phrasing does not exclude intermediate steps.  For example:  if the four claimed process steps are labeled A, C, E, and G.  Then those four steps are performed in that presented order even if one had an eight step process of A, B, C, D, E, F, G, and H.
The Applicant argues that Hirata does not teach applying the ink composition directly onto an underlying member or a first cured layer.  The Examiner disagrees.  The binding solution 2 of Hirata is applied to layer 1 which is on support 9, and as seen in Figures 1A-2D the solution 2 is applied to an underlying member, whether that be the layer 1 or the support 9, since the layer 1 is porous the solution 2 would reach the support 9.  Thus the solution 2 of Hirata is applied directly to an underlying member.  The same holds true for applying directly to the first cured layer, since a new porous layer is applied on top the ink would be applied directly to the first cured layer since it reach the cured layer due to the porosity of the uncured layer.
It is noted that these amendment have no basis in the original disclosure and are rejected under 112(a) as being new matter.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743